





Exhibit 10.11


Cumulus Media Inc.
Description of 2017 Non-Equity Incentive Plans


Awards to the Company’s executive officers under the Company’s 2017 quarterly
incentive plan (the “2017 QIP”) are based on the Company achieving budgeted
adjusted earnings before interest, taxes, depreciation and amortization
(“EBITDA”) levels. The target cash incentive award opportunity available to each
executive officer under the 2017 QIP is calculated as a percentage of each
executive officer’s base salary, all in accordance with the terms of each such
officer’s employment agreement.


Under the 2017 QIP, performance is measured at the end of each quarter,
beginning with the quarter ended March 31, 2017, based on year-to-date
performance at the end of the respective quarter. If target performance levels
for the year-to-date period have been met or exceeded, 25% of the total annual
target bonus will be awarded following applicable quarter end. If, at the
completion of any quarter, target performance levels for the year-to-date period
(other than the full year period) have not been met, no payment will be made for
that period.


Following the end of the year, actual annual performance is compared to the
threshold, target and maximum performance goals. If the Company achieves the
full-year 2017 threshold EBITDA goal, each executive officer will be entitled
under the 2017 QIP to a total payout for the full year equal to 25% of his or
her respective 2017 QIP target award opportunity. If the Company meets or
exceeds the full-year 2017 maximum EBITDA goal, each executive officer will be
entitled under the 2017 QIP to a total payout for the full year equal to 150% of
his or her respective 2017 QIP target award opportunity. Actual performance
between threshold and target or target and maximum will result in payout amounts
determined by linear interpolation. The payout amount calculated for performance
over the full-year period will be reduced by payments previously made for the
quarterly periods in 2017.


The Company’s 2017 Supplemental Incentive Plan (the “2017 SIP”) was approved to
provide participants the opportunity to earn cash payments in ratable
installments over the final three fiscal quarters of 2017, based on the
Company’s year-to-date performance at the end of the respective period. In order
to be eligible to participate in the 2017 SIP, participants were required to
agree to the cancellation of all of their respective outstanding equity
incentive awards.


The 2017 SIP provided payouts only in the event the Company’s EBITDA performance
met or exceeded applicable levels after taking into account the proposed 2017
SIP payouts, making the program self-funding. Specifically, performance under
the 2017 SIP is measured, and payments are made, as of the end of each
applicable period, based on the Company’s EBITDA after giving effect to any such
proposed payments. If target performance levels for the year-to-date period have
been met or exceeded, one-third of the total annual 2017 SIP target bonus is
awarded following each period end. If, after giving effect to such payments
target performance levels for the year-to-date period (other than the full year
period) have not been met, no payment are made following the applicable quarter.
Under the 2017 SIP, target award opportunities for each executive officer were
as follows: Ms. Berner ($1,470,000), Mr. Abbot ($587,500), Ms. Grimes
($120,000), and Mr. Denning ($480,000).
Following the end of the year, actual annual EBITDA performance is compared to
the threshold, target and maximum performance goals, and payouts, if any, are
determined in the same manner as under the 2017 QIP, except that under the 2017
SIP, EBITDA performance is determined after giving effect to such proposed
payments and awards made at previous quarter ends that have been paid is subject
to repayment by the affected executive in the event the affected executive
resigns his or her employment with the Company prior to year-end.







